Per Curiam:
Theease having been settled (Vandenbergh v. Mathews, 52 App. Div. 616), and the papers not having been printed, filed and served within the time required by rule 41 of the General Rules of Practice, the appellant is in default. Appellant’s counsel has evidently failed to notice that since the repeal of rule 35 and the amendment of rule 41 by striking out the words “ and filing,” the time limited for filing and serving the printed record on appeal, where a case and exceptions has been settled, commences to run from the date of settlement, and not as formerly, from -the date of the filing of the case signed by the judge or referee who tried the ease. The appellant not having excused his default in any way, the motion should be granted, without prejudice, however, to a motion to be relieved from such default. Motion granted and appeal dismissed, with costs, including ten dollars costs of this motion, without prejudice to an application by appellant to be relieved from his default.